Title: To James Madison from William C. C. Claiborne and James Wilkinson, 30 March 1804 (Abstract)
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James


30 March 1804, New Orleans. “Since our last of the 11 instant, a Duplicate of which is under cover we have received the Remainder of the public Records of the Province. The Delivery of the Store-Houses and Magazines & the Evacuation of the City by the Spanish Troops are the only important unfinished Objects relating to our Commission.” Enclose a 27 Mar. 1804 letter from Laussat showing “that he persists in his Determination to reserve such a Portion of the public Store Houses & Magazines as he may think proper to secure the Cannon military Stores and public Property of France.” Also enclose a copy of their 16 Mar. 1804 letter to him proposing “that France should occupy such of the public Store houses as might be necessary, until the Opinion of the President of the United States could be known; provided that previously the Possession should be delivered in Form.” “To this Proposal he will not accede.” Request that Blanque not be recognized as French commercial agent at New Orleans. “He is a Relation and Tool of the Prefect, seconds all his Measures and is particularly linked in and connected with that Class of People here, the Bosom Friends of the Prefect, who we have Reason to believe are the least friendly to the American Government & disposed whenever they can see a favourable opportunity to foment Discontents.” Enclose a copy of their 26 Mar. 1804 letter addressed to Laussat “by way of protestando to save the Rights & Claims of the United States to that Portion of West Florida which formerly constituted a Part of Louisiana as France possessed it.” “We shall close our Commission the Moment the Spaniards have departed.”
  

   
   RC and enclosures (DNA: RG 59, TP, Orleans, vol. 3). RC 3 pp.; in a clerk’s hand, signed by Claiborne and Wilkinson; docketed by Wagner with the added notation: “Reservation by protest of the right to W. Florida.”; printed in Carter, Territorial Papers, Orleans, 9:214–15. For enclosures, see nn. 1–3.



   
   The enclosure is a copy of Laussat to the commissioners, 27 Mar. 1804 (3 pp.; in French; docketed by Wagner), stating that Pichon had said he had applied to Jefferson for an exequatur for Blanque, who would be authorized to complete the property transfer, and that Laussat’s letters of credence had been given on his arrival to the Spanish authorities, who had not returned them. He rejected the commissioners’ suggestions for transferring possession of the disputed properties to the U.S. and denied that this constituted a breach of faith on the part of France.



   
   The enclosure is a copy of Claiborne and Wilkinson to Laussat, 16 Mar. 1804 (3 pp.; docketed by Wagner; printed ibid., 9:215–16), stating that they had no authority to acknowledge a commercial agent at New Orleans or to judge Laussat’s power to delegate his responsibilities under the treaty of 1803, and requesting a copy of Laussat’s letters of credence. They stated that they could not see how giving temporary custody of the magazines and stores to them infringed on French national dignity and added that Laussat’s refusal to surrender the buildings was a violation of French faith. They asked that formal possession be given to them while consenting that custody of such property as was necessary would remain with France.



   
   The enclosure is a copy of Claiborne and Wilkinson to Laussat, 26 Mar. 1804 (2 pp.; docketed by Wagner; printed ibid., 9:216–17), stating that in two earlier letters Laussat had spoken of Spain’s retaining West Florida and formally declaring that nothing they had done should be construed as relinquishing U.S. claims to the territory.



   
   Protestando: protesting. Claiborne and Wilkinson may have meant protesta, which is the Spanish legal term for the preservation of one’s rights.


